
	
		II
		Calendar No. 771
		110th CONGRESS
		2d Session
		S. 3098
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. McConnell (for
			 himself, Mr. Kyl,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Roberts, Mr. Inhofe,
			 Mr. Martinez, Mr. Crapo, Mr.
			 Sununu, Mr. Wicker, and
			 Mr. Ensign) introduced the following
			 bill; which was read the first time
		
		
			June 9, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Alternative Minimum Tax and Extenders Tax Relief Act of
			 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					TITLE I—Alternative minimum tax relief
					Sec. 101. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Sec. 102. Extension of increased alternative minimum tax
				exemption amount.
					TITLE II—Individual tax provisions
					Sec. 201. Deduction for State and local sales
				taxes.
					Sec. 202. Deduction of qualified tuition and related
				expenses.
					Sec. 203. Deduction for certain expenses of elementary and
				secondary school teachers.
					Sec. 204. Tax-free distributions from individual retirement
				plans for charitable purposes.
					Sec. 205. Treatment of certain dividends of regulated
				investment companies.
					Sec. 206. Stock in RIC for purposes of determining estates of
				nonresidents not citizens.
					Sec. 207. Qualified investment entities.
					TITLE III—Business tax provisions
					Sec. 301. Extension and modification of research
				credit.
					Sec. 302. New markets tax credit.
					Sec. 303. Subpart F exception
				for active financing income.
					Sec. 304. Extension of look-thru rule for related controlled
				foreign corporations.
					Sec. 305. Extension of 15-year straight-line cost recovery for
				qualified leasehold improvements and qualified restaurant
				improvements.
					Sec. 306. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 307. Extension of enhanced charitable deduction for
				contributions of book inventory.
					Sec. 308. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 309. Basis adjustment to stock of S corporations making
				charitable contributions of property.
					Sec. 310. Increase in limit on cover over of rum excise tax to
				Puerto Rico and the Virgin Islands.
					Sec. 311. Extension of economic development credit for American
				Samoa.
					Sec. 312. Extension of mine rescue team training
				credit.
					Sec. 313. Extension of election to expense advanced mine safety
				equipment.
					Sec. 314. Extension of expensing rules for qualified film and
				television productions.
					Sec. 315. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 316. Extension of qualified zone academy
				bonds.
					Sec. 317. Indian employment credit.
					Sec. 318. Accelerated depreciation for business property on
				Indian reservation.
					Sec. 319. Railroad track maintenance.
					Sec. 320. Seven-year cost recovery period for motorsports
				racing track facility.
					Sec. 321. Expensing of environmental remediation
				costs.
					Sec. 322. Extension of work opportunity tax credit for
				Hurricane Katrina employees.
					TITLE IV—Extension of clean energy production
				incentives
					Sec. 401. Extension and modification of renewable energy
				production tax credit.
					Sec. 402. Extension and modification of solar energy and fuel
				cell investment tax credit.
					Sec. 403. Extension and modification of residential energy
				efficient property credit.
					Sec. 404. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 405. Extension of special rule to implement FERC
				restructuring policy.
					TITLE V—Extension of incentives to improve energy
				efficiency
					Sec. 501. Extension and modification of credit for energy
				efficiency improvements to existing homes.
					Sec. 502. Extension and modification of tax credit for energy
				efficient new homes.
					Sec. 503. Extension and modification of energy efficient
				commercial buildings deduction.
					Sec. 504. Modification and extension of energy efficient
				appliance credit for appliances produced after 2007.
					TITLE VI—Extension of Alternative fuels and marginal
				production
					Sec. 601. Percentage depletion for marginal well
				production.
					Sec. 602. Credits for biodiesel and renewable
				diesel.
					Sec. 603. Credit for alternative fuels.
					TITLE VII—Tax administration
					Sec. 701. Permanent authority for undercover
				operations.
					Sec. 702. Permanent disclosures of certain tax return
				information.
					Sec. 703. Disclosure of information relating to terrorist
				activities.
				
			IAlternative
			 minimum tax relief
			101.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
				(a)In
			 generalParagraph (2) of section 26(a) (relating to special rule
			 for taxable years 2000 through 2007) is amended—
					(1)by striking
			 or 2007 and inserting 2007, or 2008, and
					(2)by striking
			 2007 in the heading thereof and inserting
			 2008.
					(b) Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				102.Extension of
			 increased alternative minimum tax exemption amount
				(a)In
			 generalParagraph (1) of section 55(d) (relating to exemption
			 amount) is amended—
					(1)by striking
			 ($66,250 in the case of taxable years beginning in 2007) in
			 subparagraph (A) and inserting ($69,950 in the case of taxable years
			 beginning in 2008), and
					(2)by striking
			 ($44,350 in the case of taxable years beginning in 2007) in
			 subparagraph (B) and inserting ($46,200 in the case of taxable years
			 beginning in 2008).
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				IIIndividual tax
			 provisions
			201.Deduction for State
			 and local sales taxes
				(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				202.Deduction of
			 qualified tuition and related expenses
				(a)In
			 generalSubsection (e) of section 222 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				203.Deduction for
			 certain expenses of elementary and secondary school teachers
				(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) (relating to certain expenses of elementary and secondary
			 school teachers) is amended by striking or 2007 and inserting
			 2007, 2008, or 2009.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
				204.Tax-free
			 distributions from individual retirement plans for charitable purposes
				(a)In
			 generalSubparagraph (F) of section 408(d)(8) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
				205.Treatment of
			 certain dividends of regulated investment companies
				(a)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) (defining
			 interest-related dividend) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Short-term
			 capital gain dividendsSubparagraph (C) of section 871(k)(2)
			 (defining short-term capital gain dividend) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 with respect to taxable years of regulated investment companies beginning after
			 December 31, 2007.
				206.Stock in RIC
			 for purposes of determining estates of nonresidents not citizens
				(a)In
			 generalParagraph (3) of
			 section 2105(d) (relating to stock in a RIC) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to decedents
			 dying after December 31, 2007.
				207.Qualified
			 investment entities
				(a)In
			 generalClause (ii) of
			 section 897(h)(4)(A) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008.
				IIIBusiness tax
			 provisions
			301.Extension and
			 modification of research credit
				(a)ExtensionSection
			 41(h) (relating to termination) is amended—
					(1)by striking
			 December 31, 2007 and inserting December 31, 2009
			 in paragraph (1)(B),
					(2)by redesignating
			 paragraph (2) as paragraph (3), and
					(3)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)Termination of
				alternative incremental creditNo election under subsection
				(c)(4) shall apply to amounts paid or incurred after December 31,
				2007.
							.
					(b)Modification of
			 alternative simplified creditParagraph (5)(A) of section 41(c)
			 (relating to election of alternative simplified credit) is amended to read as
			 follows:
					
						(A)In
				general
							(i)Calculation of
				creditAt the election of the taxpayer, the credit determined
				under subsection (a)(1) shall be equal to the applicable percentage (as defined
				in clause (ii)) of so much of the qualified research expenses for the taxable
				year as exceeds 50 percent of the average qualified research expenses for the 3
				taxable years preceding the taxable year for which the credit is being
				determined.
							(ii)Applicable
				percentageFor purposes of the calculation under clause (i), the
				applicable percentage is—
								(I)14 percent, in
				the case of taxable years ending before January 1, 2009, and
								(II)16 percent, in
				the case of taxable years beginning after December 31,
				2008.
								.
				(c)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) (relating to
			 special rule) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(d)Technical
			 correctionParagraph (3) of section 41(h) is amended to read as
			 follows:
					
						(2)Computation for
				taxable year in which credit terminatesIn the case of any
				taxable year with respect to which this section applies to a number of days
				which is less than the total number of days in such taxable year—
							(A)the amount
				determined under subsection (c)(1)(B) with respect to such taxable year shall
				be the amount which bears the same ratio to such amount (determined without
				regard to this paragraph) as the number of days in such taxable year to which
				this section applies bears to the total number of days in such taxable year,
				and
							(B)for purposes of
				subsection (c)(5), the average qualified research expenses for the preceding 3
				taxable years shall be the amount which bears the same ratio to such average
				qualified research expenses (determined without regard to this paragraph) as
				the number of days in such taxable year to which this section applies bears to
				the total number of days in such taxable
				year.
							.
				(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
				302.New markets tax
			 creditSubparagraph (D) of
			 section 45D(f)(1) (relating to national limitation on amount of investments
			 designated) is amended by striking and 2008 and inserting
			 2008, and 2009.
			303.Subpart
			 F exception for active financing
			 income
				(a)Exempt
			 insurance incomeParagraph (10) of section 953(e) (relating to
			 application) is amended—
					(1)by striking
			 January 1, 2009 and inserting January 1, 2010,
			 and
					(2)by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(b)Exception to
			 treatment as foreign personal holding company incomeParagraph
			 (9) of section 954(h) (relating to application) is amended by striking
			 January 1, 2009 and inserting January 1,
			 2010.
				304.Extension of
			 look-thru rule for related controlled foreign corporations
				(a)In
			 generalSubparagraph (B) of section 954(c)(6) (relating to
			 application) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2007, and to taxable
			 years of United States shareholders with or within which such taxable years of
			 foreign corporations end.
				305.Extension of
			 15-year straight-line cost recovery for qualified leasehold improvements and
			 qualified restaurant improvements
				(a)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting January 1, 2010.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
				306.Enhanced
			 charitable deduction for contributions of food inventory
				(a)In
			 generalClause (iv) of section 170(e)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
				307.Extension of
			 enhanced charitable deduction for contributions of book inventory
				(a)ExtensionClause
			 (iv) of section 170(e)(3)(D) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Clerical
			 amendmentClause (iii) of section 170(e)(3)(D) (relating to
			 certification by donee) is amended by inserting of books after
			 to any contribution.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2007.
				308.Modification of
			 tax treatment of certain payments to controlling exempt organizations
				(a)In
			 generalClause (iv) of section 512(b)(13)(E) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2007.
				309.Basis adjustment to
			 stock of S corporations making charitable contributions of property
				(a)In
			 generalThe last sentence of section 1367(a)(2) (relating to
			 decreases in basis) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
				310.Increase in
			 limit on cover over of rum excise tax to Puerto Rico and the Virgin
			 Islands
				(a)In
			 generalParagraph (1) of section 7652(f) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2007.
				311.Extension of
			 economic development credit for American Samoa
				(a)In
			 generalSubsection (d) of
			 section 119 of division A of the Tax Relief and Health Care Act of 2006 is
			 amended—
					(1)by
			 striking first two taxable years and inserting first 4
			 taxable years, and
					(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				312.Extension of
			 mine rescue team training creditSection 45N(e) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			313.Extension of
			 election to expense advanced mine safety equipmentSection
			 179E(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
			314.Extension of
			 expensing rules for qualified film and television productionsSection 181(f) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			315.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
				(a)In
			 generalSubparagraph (C) of section 199(d)(8) (relating to
			 termination) is amended—
					(1)by striking
			 first 2 taxable years and inserting first 4 taxable
			 years, and
					(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				316.Extension of
			 qualified zone academy bonds
				(a)In
			 generalParagraph (1) of section 1397E(e) is amended by striking
			 and 2007 and inserting 2007, 2008, and
			 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				317.Indian employment
			 credit
				(a)In
			 generalSubsection (f) of section 45A (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				318.Accelerated
			 depreciation for business property on Indian reservation
				(a)In
			 generalParagraph (8) of section 168(j) (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
				319.Railroad track
			 maintenance
				(a)In
			 generalSubsection (f) of section 45G (relating to application of
			 section) is amended by striking January 1, 2008 and inserting
			 January 1, 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred during taxable years beginning after December 31,
			 2007.
				320.Seven-year cost
			 recovery period for motorsports racing track facility
				(a)In
			 generalSubparagraph (D) of section 168(i)(15) (relating to
			 termination) is amended to read as follows:
					
						(D)Application of
				paragraphSuch term shall apply to property placed in service
				after the date of the enactment of the Alternative Minimum Tax and Extenders Tax Relief Act of
				2008 and before January 1,
				2010.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				321.Expensing of
			 environmental remediation costs
				(a)In
			 generalSubsection (h) of section 198 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
				322.Extension of work
			 opportunity tax credit for Hurricane Katrina employees
				(a)In
			 generalParagraph (1) of
			 section 201(b) of the Katrina Emergency Tax Relief Act of 2005 is amended by
			 striking 2-year and inserting 4-year.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals hired after August 27, 2007.
				IVExtension of
			 clean energy production incentives
			401.Extension and
			 modification of renewable energy production tax credit
				(a)Extension of
			 creditEach of the following
			 provisions of section 45(d) (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010:
					(1)Paragraph
			 (1).
					(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
					(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
					(4)Paragraph
			 (4).
					(5)Paragraph
			 (5).
					(6)Paragraph
			 (6).
					(7)Paragraph
			 (7).
					(8)Paragraph
			 (8).
					(9)Subparagraphs (A)
			 and (B) of paragraph (9).
					(b)Production
			 credit for electricity produced from marine renewables
					(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(I)marine and hydrokinetic renewable
				energy.
							.
					(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
						
							(10)Marine and
				hydrokinetic renewable energy
								(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
									(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
									(ii)free flowing
				water in rivers, lakes, and streams,
									(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
									(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
									(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
								.
					(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
						
							(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
								(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
								(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
								.
					(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
					(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by subsection (a), is amended by striking January 1,
			 2010 and inserting the date of the enactment of paragraph
			 (11).
					(c)Sales of
			 electricity to regulated public utilities treated as sales to unrelated
			 personsSection 45(e)(4) (relating to related persons) is amended
			 by adding at the end the following new sentence: A taxpayer shall be
			 treated as selling electricity to an unrelated person if such electricity is
			 sold to a regulated public utility (as defined in section
			 7701(a)(33)..
				(d)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
					(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
					(2)by striking
			 combustion.
					(e)Effective
			 dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
					(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
					(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
					402.Extension and
			 modification of solar energy and fuel cell investment tax credit
				(a)Extension of
			 credit
					(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2017.
					(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2016.
					(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
					(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
					
						(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
						.
				(c)Repeal of
			 dollar per kilowatt limitation for fuel cell property
					(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
					(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
					(d)Public electric
			 utility property taken into account
					(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
						(B)Paragraph (2) of section 48(c), as amended
			 by subsection (a)(3), is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
						(e)Effective
			 dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
					(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
					(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of
			 section
			 48(m) of the Internal Revenue Code of 1986 (as in effect on the
			 day before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					403.Extension and
			 modification of residential energy efficient property credit
				(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)No dollar
			 limitation for credit for solar electric property
					(1)In
			 generalSection 25D(b)(1) (relating to maximum credit) is amended
			 by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
					(2)Conforming
			 amendmentsSection 25D(e)(4) is amended—
						(A)by striking
			 clause (i) in subparagraph (A),
						(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
						(C)by striking
			 , (2), in subparagraph (C).
						(c)Credit allowed
			 against alternative minimum tax
					(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
						
							(c)Limitation based
				on amount of tax; carryforward of unused credit
								(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
									(2)Carryforward of
				unused credit
									(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
									(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
									.
					(2)Conforming
			 amendments
						(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
						(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
						(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
						(D)Section 26(a)(1) is
			 amended by striking and 25B and inserting 25B, and
			 25D.
						(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
					(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
					404.Extension and
			 modification of credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Increase in
			 national limitationSection 54(f) (relating to limitation on
			 amount of bonds designated) is amended—
					(1)by inserting
			 , and for the period beginning after the date of the enactment of the
			 Clean Energy Tax Stimulus Act of 2008
			  and ending before January 1, 2010, $400,000,000 after
			 $1,200,000,000 in paragraph (1),
					(2)by striking
			 $750,000,000 of the in paragraph (2) and inserting
			 $750,000,000 of the $1,200,000,000, and
					(3)by striking
			 bodies in paragraph (2) and inserting bodies, and except
			 that the Secretary may not allocate more than 1/3 of the
			 $400,000,000 national clean renewable energy bond limitation to finance
			 qualified projects of qualified borrowers which are public power providers nor
			 more than 1/3 of such limitation to finance qualified
			 projects of qualified borrowers which are mutual or cooperative electric
			 companies described in section 501(c)(12) or section
			 1381(a)(2)(C).
					(c)Public power
			 providers definedSection 54(j) is amended—
					(1)by adding at the
			 end the following new paragraph:
						
							(6)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this
				paragraph).
							,
				and
					(2)by inserting
			 ; public power
			 provider before the period at the end of the
			 heading.
					(d)Technical
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
				(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				405.Extension of
			 special rule to implement FERC restructuring policy
				(a)Qualifying
			 electric transmission transaction
					(1)In
			 generalSection 451(i)(3)
			 (defining qualifying electric transmission transaction) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transactions after December 31, 2007.
					(b)Independent
			 transmission company
					(1)In
			 generalSection 451(i)(4)(B)(ii) (defining independent
			 transmission company) is amended by striking December 31, 2007
			 and inserting the date which is 2 years after the date of such
			 transaction.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendments made by section 909 of the American Jobs Creation
			 Act of 2004.
					VExtension of
			 incentives to improve energy efficiency
			501.Extension and
			 modification of credit for energy efficiency improvements to existing
			 homes
				(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Qualified
			 biomass fuel property
					(1)In
			 generalSection 25C(d)(3) is amended—
						(A)by striking
			 and at the end of subparagraph (D),
						(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
								.
						(2)Biomass
			 fuelSection 25C(d) (relating to residential energy property
			 expenditures) is amended by adding at the end the following new
			 paragraph:
						
							(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
							.
					(c)Modifications
			 of standards for energy-efficient building property
					(1)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
						
							(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
							.
					(2)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
					(3)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
						
							(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
							.
					(4)Oil furnaces
			 and hot water boilersParagraph (4) of section 25C(d) is amended
			 to read as follows:
						
							(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
								(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
								(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
								(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
								(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
								(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
								(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
								.
					(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
				502.Extension and
			 modification of tax credit for energy efficient new homes
				(a)Extension of
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2010.
				(b)Allowance for
			 contractor's personal residenceSubparagraph (B) of section
			 45L(a)(1) is amended to read as follows:
					
						(B)(i)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
							(ii)used by such eligible contractor
				as a residence during the taxable
				year.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to homes
			 acquired after December 31, 2008.
				503.Extension and
			 modification of energy efficient commercial buildings deduction
				(a)ExtensionSection
			 179D(h) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Adjustment of
			 maximum deduction amount
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) (relating to
			 maximum amount of deduction) is amended by striking $1.80 and
			 inserting $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
						(A)by striking
			 $.60 and inserting $0.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				504.Modification and
			 extension of energy efficient appliance credit for appliances produced after
			 2007
				(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended to read as follows:
					
						(b)Applicable
				amountFor purposes of subsection (a)—
							(1)DishwashersThe
				applicable amount is—
								(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
								(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
								(2)Clothes
				washersThe applicable amount is—
								(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
								(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
								(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
								(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
								(3)RefrigeratorsThe
				applicable amount is—
								(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
								(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
								(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
								(D)$200 in the case of
				a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
								.
				(b)Eligible
			 production
					(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M
			 (relating to eligible production) is amended—
						(A)by striking
			 paragraph (2),
						(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
						(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
						(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1) of this section, is amended by striking 3-calendar
			 year and inserting 2-calendar year.
					(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
					
						(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
							(1)dishwashers
				described in subsection (b)(1),
							(2)clothes washers
				described in subsection (b)(2), and
							(3)refrigerators
				described in subsection
				(b)(3).
							.
				(d)Aggregate credit
			 amount allowed
					(1)Increase in
			 limitParagraph (1) of section 45M(e) (relating to aggregate
			 credit amount allowed) is amended to read as follows:
						
							(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
							.
					(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
						
							(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
							.
					(e)Qualified energy
			 efficient appliances
					(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
						
							(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
								(A)any dishwasher described in subsection
				(b)(1),
								(B)any clothes washer
				described in subsection (b)(2), and
								(C)any refrigerator
				described in subsection
				(b)(3).
								.
					(2)Clothes
			 washerSection 45M(f)(3) (defining clothes washer) is amended by
			 inserting commercial before residential the
			 second place it appears.
					(3)Top-loading
			 clothes washerSubsection (f) of section 45M (relating to
			 definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as
			 paragraphs (5), (6), (7), and (8), respectively, and by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
							.
					(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
						
							(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
							.
					(5)Gallons per
			 cycle; water consumption factorSection 45M(f) (relating to
			 definitions), as amended by paragraph (3), is amended by adding at the end the
			 following:
						
							(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
							(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
							.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
				VIExtension of
			 Alternative fuels and marginal production
			601.Percentage depletion
			 for marginal well production
				(a)In
			 generalSection 613A(c)(6)(H) (relating to temporary suspension
			 of taxable income limit with respect to marginal production) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				602.Credits for
			 biodiesel and renewable diesel
				(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to fuel produced, and sold or used, after December 31,
			 2008.
				603.Credit for
			 alternative fuels
				(a)In
			 generalSections 6426(d)(4), 6426(e)(3), and 6427(e)(5)(C) are
			 each amended by striking September 30, 2009 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to fuel produced, and sold or used, after September
			 30, 2009.
				VIITax
			 administration
			701.Permanent
			 authority for undercover operations
				(a)In
			 generalSection 7608(c)
			 (relating to rules relating to undercover operations) is amended by striking
			 paragraph (6).
				(b)Effective
			 dateThe amendment made by this section shall apply to operations
			 conducted after the date of the enactment of this Act.
				702.Permanent
			 disclosures of certain tax return information
				(a)Disclosures To
			 facilitate combined employment tax reporting
					(1)In
			 generalSection 6103(d)(5) (relating to disclosure for combined
			 employment tax reporting) is amended—
						(A)by striking
			 reporting in the heading thereof and all
			 that follows through The Secretary in subparagraph (A) and
			 inserting reporting.—The Secretary, and
						(B)by striking
			 subparagraph (B).
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 disclosures after the date of the enactment of this Act.
					(b)Disclosures
			 relating to certain programs administered by the Department of Veterans
			 Affairs
					(1)In
			 generalSection 6103(l)(7)(D) (relating to programs to which rule
			 applies) is amended by striking the last sentence.
					(2)Technical
			 amendmentSection 6103(l)(7)(D)(viii)(III) is amended by striking
			 sections 1710(a)(1)(I), 1710(a)(2), 1710(b), and 1712(a)(2)(B)
			 and inserting sections 1710(a)(2)(G), 1710(a)(3), and
			 1710(b).
					703.Disclosure of
			 information relating to terrorist activities
				(a)Disclosure of
			 return information To apprise appropriate officials of terrorist
			 activitiesClause (iv) of section 6103(i)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Disclosure upon
			 request of information relating to terrorist
			 activitiesSubparagraph (E) of section 6103(i)(7) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
				
	
		June 9, 2008
		Read the second time and placed on the
		  calendar
	
